DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl et al. (US 9,449,871) (“Bergendahl”) in view of Wallace et al. (US 2016/0190009) (“Wallace”).
With regard to claim 1, fig. 3 of Bergendahl disclose an apparatus, comprising: an interlayer dielectric layer 110 formed on a substrate 105; a first protective layer 205 that covers: a top portion associated with the interlayer dielectric layer 110, and a trench region 115 formed within the interlayer dielectric layer 110 situated above the substrate 105; a metal liner 210 coating the first protective layer 205 covering the trench region 115. 
Bergendahl does not disclose a second protective layer resistant to anisotropic metal etching and selective to the first protective layer so that the second protective layer is formed, due to selectivity of the second protective layer, on the first protective layer covering the top portion and is not formed, due to selectivity of the second protective layer, on the metal liner.
However, figure 1(b) of Wallace discloses a second protective layer 106 resistant to anisotropic metal etching and selective 106 to the first protective layer 104 so that the second protective layer 106 is formed, due to selectivity 106 of the second protective layer 106, on the first protective layer 104 covering the top portion and is not formed, due to selectivity of the second protective layer 106, on the metal liner 102.
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claims 4 and 11, Bergendahl does not disclose that the second protective layer is formed via a multi- deposition sequence.
However, figure 1(b) of Wallace disclose that the second protective layer 106 is formed via CVD, PVD, or by other deposition methods.  See par [0037] of Wallace. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
Applicant's claims 4 and 11 do not distinguish over the Wallace reference regardless of the process used to form the additional film 106 because only the final product is relevant, not the process of making such as via a multi- deposition sequence.  
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection made, the burden shifts to the applicant to show an unobvious difference.   See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974), In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  The use of 35 U.S.C. 102/103 rejections for product-by-process claims has been approved by the courts.  See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP § 2113.
With regard to claims 5 and 12, Bergendahl does not disclose that the second protective layer comprises an organic material.
However, figure 1(b) of Wallace discloses that the second protective layer 106 comprises an organic material (“Other suitable materials may include carbon-based materials”, par [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claims 6 and 13, Bergendahl does not disclose that the second protective layer comprises a polymer.
However, figure 3 of Wallace discloses that the second protective layer (Polymer A) comprises a polymer (Polymer A).
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the polymer as taught in Wallace in order to align selectively to the dielectric layer.  See par [0040] of Wallace. 
With regard to claims 7 and 14, Bergendahl does not disclose that the second protective layer comprises a self-assembled monolayer.
However, figure 3 of Wallace discloses that the second protective layer (Polymer A) comprises a self-assembled monolayer (“self-assembly”, par [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the polymer as taught in Wallace in order to align selectively to the dielectric layer.  See par [0040] of Wallace. 
With regard to claim 8, fig. 3 of Bergendahl disclose an apparatus, comprising: an interlayer dielectric layer 110 formed on a substrate 105; a first protective layer 205 that covers: a top portion associated with the interlayer dielectric layer 110, and a trench region 115 formed within the interlayer dielectric layer 110 situated above the substrate 105; a metal liner 210 coating the first protective layer 205 covering the trench region 115; a metallic filler 215 occupying a volume bounded by the metal liner 210 within the trench region 115. 
Bergendahl does not disclose a second protective layer resistant to anisotropic metal etching and selective to the first protective layer so that the second protective layer is formed, due to selectivity of the second protective layer, on the first protective layer covering the top portion and is not formed, due to selectivity of the second protective layer, on the metal liner.
However, figure 1(b) of Wallace discloses a second protective layer 106 resistant to anisotropic metal etching and selective 106 to the first protective layer 104 so that the second protective layer 106 is formed, due to selectivity 106 of the second protective layer 106, on the first protective layer 104 covering the top portion and is not formed, due to selectivity of the second protective layer 106, on the metal liner 102.
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claim 15, Bergendahl does not discloses that the second protective layer comprises at least one member selected from the group consisting of silicon dioxide (“oxide of silicon”, par [0037]), silicon nitride, and hafnium dioxide.
However, figure 1(b) of Wallace discloses that the second protective layer 160 comprises at least one member selected from the group consisting of silicon dioxide, silicon nitride, and hafnium dioxide.
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claim 16, figure 3 of Bergendahl discloses an apparatus, comprising: an interlayer dielectric layer 110 positioned on a substrate 105 and comprising a trench region 115; a metal liner 210 positioned within the trench region 115;, the dielectric layer 205 being positioned between the metal liner 210 and the interlayer dielectric layer 205. 
Bergendahl does not disclose a protective layer positioned adjacent to the interlayer dielectric layer, the protective layer being resistant to anisotropic metal etching and selective to a dielectric layer, and the dielectric layer being further positioned between the protective layer and the interlayer dielectric layer.
However, figure 1(b) of Wallace discloses a protective layer 106 positioned adjacent to the interlayer dielectric layer (“underlying lower level interconnect layers”, par [0038]), the protective layer 106 being resistant to anisotropic metal etching and selective to a dielectric layer 104, and the dielectric layer 104 being further positioned between the protective layer 106 and the interlayer dielectric layer (“underlying lower level interconnect layers”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claim 17, Bergendahl does not disclose that the protective layer is formed, due to selectivity of the protective layer, on the dielectric layer and is not formed, due to selectivity of the protective layer, on the metal liner.
However, figure 1(b) of Wallace discloses that the protective layer 106 is formed, due to selectivity of the protective layer 106, on the dielectric layer 104 and is not formed, due to selectivity of the protective layer 106, on the metal liner 102.
Therefore, it would have been obvious to one of ordinary skill in the art to form the patterned dielectric layer of Bergendahl with the additional film as taught in Wallace in order to protect the dielectric layer underneath from further processing.  See par [0034] of Wallace. 
With regard to claim 18, figure 3 of Bergendahl discloses that the dielectric layer 205 is positioned on a top portion of the interlayer dielectric layer 110.


Claims 2-3, 9-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergendahl et al. (US 9,449,871) (“Bergendahl”), Wallace et al. (US 2016/0190009) (“Wallace”), and Abou-Kahlil et al. (US 2009/0256202) (“Abou”).
With regard to claims 2 and 9, Bergendahl and Wallace do not disclose that the first protective layer comprises a material having a dielectric constant greater than 3.9.
However, figure 1A of About disclose that the first protective layer (“liner”, par [0028]) comprises a material having a dielectric constant greater than 3.9 (“HfO2”, par [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the interconnect of Bergendahl with the HfO2 liner as taught in Abou in order to provide electrical isolation for the interconnect but also provides thermally conductivity for heat dissipation.  See par [0028] of Abou.  
With regard to claims 3, 10, and 20, Bergendahl and Wallace do not disclose that the material comprises hafnium dioxide.
However, figure 1A of About disclose that the material comprises hafnium dioxide (“HfO2”, par [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the interconnect of Bergendahl with the HfO2 liner as taught in Abou in order to provide electrical isolation for the interconnect but also provides thermally conductivity for heat dissipation.  See par [0028] of Abou.  
With regard to claim 19, Bergendahl and Wallace do not disclose that the dielectric layer comprises a material having a dielectric constant greater than 3.9.
However, figure 1A of About disclose that the dielectric layer (“liner”, par [0028]) comprises a material having a dielectric constant greater than 3.9 (“HfO2”, par [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the interconnect of Bergendahl with the HfO2 liner as taught in Abou in order to provide electrical isolation for the interconnect but also provides thermally conductivity for heat dissipation.  See par [0028] of Abou.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/17/2022